MR. JUSTICE ADAIR
(dissenting) :
I dissent for the reasons and upon the grounds stated by me in my dissenting opinions in the cases of In re Stoian’s Estate, 128 Mont. 52, at pp. 59, 60 and 61, 269 P.2d 1085, and In re Estate of Stoian, 138 Mont. 384, at p. 396, 357 P.2d 41, and for the reasons stated by Mr. Justice Bottomly in In re Stoian’s Estate, 128 Mont. 52 at pp. 61 to 65, inclusive; 269 P.2d 1095, and also his dissent in In re Spoya’s Estate, 129 Mont. 83, at pp. 94 and 95, 282 P.2d 425.